Name: Council Regulation (EEC) No 1352/82 of 27 May 1982 suspending the application of an indicative ceiling established by Regulation (EEC) No 3737/81 for imports of certain products originating in NorwayC
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 6 . 82 Official Journal of the European Communities No L 152/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1352/82 of 27 May 1982 suspending the application of an indicative ceiling established by Regulation (EEC) No 3737/81 for imports of certain products originating in Norway THE COUNCIL OF THE EUROPEAN COMMUNITIES, however, it is desirable to keep under review the development of these imports by statistical supervi ­ sion, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas, pursuant to Protocol 1 annexed to the Agree ­ ment between the European Economic Community and the Kingdom of Norway, the Community has, by Regulation (EEC) No 3737/82 ('), established the indi ­ cative ceilings applicable in 1982 to imports of certain products originating in Norway ; whereas provision is made under the said Protocol that if, for two successive years, imports of a product subject to a ceiling are less than 90 % of the amount fixed, the Community shall suspend the application of this ceiling ; Whereas, the Communities' statistical summaries for 1980 and 1981 show that imports of certain products which are subject to these ceilings did not, during those years, reach 90 % of the ceiling indicated ; whereas, therefore, the Community should suspend application of the ceiling valid for imports of the products in question from 1 January 1982 ; whereas, The application of the indicative ceiling established by Article 1 of Regulation (EEC) No 3737/81 shall be suspended from 1 January 1982 for imports of certain paper and paperboard, impregnated, coated, surface ­ coloured, surface-decorated or printed (not constituting printed matter within Chapter 49), in rolls or sheets , falling within subheadings ex 48.07 C and ex 48.07 D of the Common Customs Tariff, listed under order No IN 11 in Annex I to the said Regulation . These imports shall remain under Community surveil ­ lance. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 May 1982 . For the Council The President Michel HANSENNE (&gt;) OJ No L 376, 30 . 12 . 1981 , p . 11 .